Case 8:20-mc-00065-TPB-SPF Document 6 Filed 08/25/20 Page 1 of 1 PageID 218




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

        Applicant,                                       8:20-MC-00065-TPB-SPF

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782
____________________________________/


                        NOTICE OF COMPLIANCE WITH ORDER
                     GRANTING MOTION TO APPEAR PRO HAC VICE
        Pursuant to this Court’s Order Granting Motion to Appear Pro Hac Vice [ECF No.4],

Attorney Marie E. Larsen of Holland & Knight LLP paid the Attorney Special Admission Fee to

the U.S. District Court for the Middle District of Florida on August 12, 2020 and has complied

with electronic filing requirements.


                                                  /s/ Marie E. Larsen
                                                  Marie E. Larsen
                                                  E-Mail: marie.larsen@hklaw.com
                                                  Holland & Knight LLP
                                                  31 West 52nd Street
                                                  New York, NY 10019
                                                  Telephone: (212)513-3477
                                                  Facsimile: (212) 341-7167

                                                  Attorneys for Plaintiff Tatiana Akhmedova




#77957107_v1
